DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2005/0092135, previously cited, hereinafter ‘135) in view of Chen (US 2005/0103166, previously cited, hereinafter ‘166).
Regarding claim 1, ‘135 teaches a reversing mechanism for a ratchet tool including a ratchet head (10) having a housing (11), a cavity (12) defined within the housing and being delineated by an internal wall of the housing (fig 2), an opening (13) defined within the housing, a pawl mechanism including a pawl (20) having a post (23, 27) and a gear (40) disposed within the opening (note that the elements of the ratchet tool, head, housing and pawl mechanism are not positively recited as a part of the reversing mechanism), the reversing mechanism comprising: a reversing lever including an upper portion (31) having a lever actuator (hump on element 32) and a body (33) extending opposite the lever actuator (extending downward), and a first groove (64) disposed between the lever actuator and the body (as shown in fig 3); a lower portion (36) having a second groove (66), and a retainer (300) adapted to couple the upper portion to the lower portion by engaging the first and second grooves (fig 3; [0028]) wherein the body is disposed between the internal wall of the housing and the lower portion (fig 3, annotated below). ‘135 does not teach the first groove being annular. ‘166 teaches a reversing mechanism for a ratcheting tool including a reversing lever with an upper portion (30) comprising a first annular groove (34) disposed between a lever actuator (31) and body (32; fig 2) with a retainer (35) adapted to couple the upper portion by engaging the first annular groove and a second groove (16; [0025]). It is obvious to substitute one known element for another to obtain predictable results (MPEP 2143 I. B.). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to substitute the annular first groove, second groove and actuator of ‘166 for the straight grooves and actuator of ‘135, achieving the predictable result of firmly attaching the upper portion as taught by ‘166 ([0025]). 
Regarding claim 2, ‘135, as modified by ‘166, teaches all the limitations of claim 1 as described above. ‘166 further teaches the retainer is a retaining ring (fig 2; [0025]).
Regarding claims 4-5, ‘135 as modified, teaches all the limitations of claim 1 as described above. ‘135 further teaches the body includes an indent (35) and further comprising a ball (18) and bias member (17), wherein the bias member biases the ball into engagement with the detent ([0028]); wherein the lower portion includes an extension (38) that inserts into the upper portion to couple the lower and upper portions ([0028]).
Regarding claim 7, ‘135 discloses a reversing mechanism for a ratchet tool having a ratchet head (10) including a housing (11), a cavity (12) defined within the housing and being delineated by an internal wall of the housing (fig 2), an opening (13) defined within the housing, a pawl mechanism including a pawl (20) and engaging a gear (40) disposed within the opening (note that the elements of the ratchet tool, head, housing and pawl mechanism are not positively recited as a part of the reversing mechanism), the reversing mechanism comprising: a reversing lever (31) including an upper portion including a lever actuator (hump on element 32) a body (33) extending opposite the lever actuator (fig 3), and a first groove (64) disposed between the lever actuator and body (as shown in fig 3); a lower portion (36) including a second groove (66), and a retainer (300) adapted to couple the upper portion to the lower portion by engaging the first and second grooves (fig 3; [0028]), wherein the body  is disposed between the internal wall of the housing and the lower portion and includes opposing first and second faces, the first face is disposed proximate the internal wall of the housing and the second face is disposed proximate to the lower portion (internal and external faces as shown in fig 3, annotated below). ‘135 does not teach the first groove being annular. ‘166 teaches a reversing mechanism for a ratcheting tool including a reversing lever with an upper portion (30) comprising a first annular groove (34) disposed between a lever actuator (31) and body (32; fig 2) with a retainer (35) adapted to couple the upper portion by engaging the first annular groove and a second groove (16; [0025]). It is obvious to substitute one known element for another to obtain predictable results (MPEP 2143 I. B.). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to substitute the annular first groove, second groove and actuator of ‘166 for the straight grooves and actuator of ‘135, achieving the predictable result of firmly attaching the upper portion as taught by ‘166 ([0025]). 
Regarding claim 8, ‘135, as modified by ‘166, teaches all the limitations of claim 7 as described above. ‘166 further teaches the retainer is a retaining ring (fig 2; [0025]).
Regarding claims 10-12, ‘135 as modified, teaches all the limitations of claim 7 as described above. ‘135 further teaches the body includes an indent (35) and further comprising a ball (18) and bias member (17), wherein the bias member biases the ball into engagement with the detent ([0028]); wherein the lower portion includes an extension (38) that inserts into the upper portion to couple the lower and upper portions ([0028]); wherein the lower portion includes a hook (37, 68) and the pawl includes a post (23, 27) wherein the hook engages the post to engage the pawl against the gear (fig 5; [0029]).
Regarding claim 13, ‘135, as modified, teaches all the limitations of claim 1 as described above. ‘135 further teaches the lower portion includes a hook (37, 68) adapted to engage the post (23, 27) upon rotation of the lever actuator to engage the pawl against the gear (fig 5; [0029]).

    PNG
    media_image1.png
    574
    775
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 27 Jun 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of Chen ‘135 and Hu do not teach the claimed annular first groove. However, the newly relied upon ‘166 reference is now being relied upon to teach this new limitation as detailed in the rejection above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723